

EXHIBIT 10.53


STRATUS NON-COMPETE/NON-SOLICITATION AGREEMENT




This STRATUS NON-COMPETE AND NON-SOLICITATION AGREEMENT (the “Agreement”) is
made and entered into as of this 21st day of October, 2005, by and between
STRATUS SERVICES GROUP, INC., a Delaware company (“Stratus”) and SOURCE ONE
FINANCIAL STAFFING, LLC, a Pennsylvania limited liability company (“Source
One”), and the respective affiliates, officers, directors and/or principals of
each of Stratus and Source.


RECITALS:


WHEREAS, Source One and Stratus have executed an Asset Purchase Agreement
whereby Source One has purchased certain assets related to the ongoing clerical
and light industrial staffing business of Stratus at the Lawrenceville, New
Jersey branch office (the “Purchased Assets”); and


WHEREAS, Stratus possesses substantial information and knowledge regarding the
Purchased Assets; and


WHEREAS, the parties desire to enter into an agreement whereby Stratus agrees
not to compete with Source One relating to the Purchased Assets.
 
NOW, THEREFORE, for consideration, the receipt and sufficiency of which is
hereby acknowledged, and other good and valuable consideration, the parties
hereto agree as follows:
 
Confidentiality and Trade Secrets


Stratus acknowledges that it has had access to confidential information
concerning the Purchased Assets and clients relating thereto, including their
business affairs, special needs, preferred methods of doing business, methods of
operation, key contact personnel and other data, all of which provides Stratus
with a competitive edge and none of which is readily available except to Stratus
and employees of Source One.


Stratus further acknowledges that it has had access to the names, addresses,
telephone numbers, qualifications, education, accomplishments, experience,
availability, resumes and other data regarding persons who have applied or been
recruited for temporary or permanent employment relating to the Purchased
Assets, as well as job order specifications and the particular characteristics
and requirements of persons generally hired by a client, specific job listings,
mailing lists, computer runoffs, financial and other information, all of which
provides Stratus with a competitive edge and none of which is readily available
except to Stratus and employees of Source One.


Stratus agrees that all of the foregoing information regarding the Purchased
Assets and all clients and employees related thereto constitutes valuable and
proprietary trade secrets and confidential information of Source One (hereafter
“Confidential Information”).

 
 

--------------------------------------------------------------------------------

 



Non-Competition Agreement


Stratus agrees that it will not, during the one (1) year period commencing with
the Effective Date of the Asset Purchase Agreement (“Restrictive Period”)
service, solicit, compete in the geographic area of or deal with any customers
or future customers of the Lawrenceville, New Jersey branch office (the “Source
One Lawrenceville Office”). Stratus acknowledges that doing so in any manner
would interfere with, diminish and otherwise jeopardize and damage the business
and goodwill of the Source One Lawrenceville Office. Notwithstanding the
foregoing, Stratus retains the right to continue to service all of its other
existing nationwide customers and accounts.
 


Non-Disclosure Agreement


Stratus agrees that except as directed by Source One, it will not at any time
use for any reason or disclose to any person any of the Confidential Information
of the Source One Lawrenceville Office or permit any person to examine and/or
make copies of any documents which may contain or are derived from Confidential
Information, whether prepared by Stratus or otherwise, without the prior written
permission of Source One.
 


Agreement Not to Compete for Accounts or Personnel


Except as set forth above, Stratus agrees that during the Restrictive Period it
will not, directly or indirectly, contact, solicit, divert, take away or attempt
to contact, solicit, divert or take away any staff employee, temporary
personnel, customer, account, business or goodwill from Source One in the Source
One Lawrenceville Office, either for Stratus’ own benefit or some other person
or entity, and will not aid or assist any other person or entity to engage in
any such activities.


No Adequate Remedy at Law
 
Stratus acknowledges and agrees that any breach or threatened breach by of this
Agreement by Stratus would cause immediate and irreparable injury to Source One
and that money damages alone would not provide an adequate remedy in the event
Stratus breaches any of the above covenants. Accordingly, Stratus agrees that
Source One shall have the right to seek and obtain an injunction to enjoin any
such breach by Stratus without the requirement of the posting of a bond and, if
Source One shall institute any action or proceeding to enforce those covenants,
Stratus hereby waives and agrees not to assert the claim or defense that Source
One has an adequate remedy at law. The foregoing shall not prejudice Source
One’s right to require Stratus to account for and pay over to Source One the
amount of any damages incurred by Source One as a result of any such breach.
 

 
 

--------------------------------------------------------------------------------

 

Scope and Duration
 
It is expressly understood and agreed that Stratus and Source One consider the
restrictions contained in this Agreement to be reasonable and necessary for the
purposes of preserving and protecting the goodwill, legitimate business
interests, and proprietary trade secrets and confidential information of Source
One. Nevertheless, if any of the aforesaid restrictions are found by a court
having jurisdiction to be unreasonable, or to be overbroad as to geographic
area, or time, or with respect to a particular scope of commerce, or to be
otherwise unenforceable, the parties intend for the restrictions set forth above
to be modified by such court so as to be reasonable and enforceable and, as so
modified by the court, to be fully enforced.


Successors and Assigns


This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, successors and assigns, except that neither
party may assign its obligations hereunder without the prior written consent of
the other parties hereto; provided, however, that the Buyer may assign Buyer's
rights hereunder to a subsidiary or affiliate of Buyer, provided that the Buyer
shall remain liable for its obligations hereunder. Any assignment in
contravention of this provision shall be null and void. No assignment shall
release the Buyer from any obligation or liability under this Agreement.


Entire Agreement; Amendment


This Agreement, all schedules and exhibits hereto, and all agreements and
instruments to be delivered by the parties pursuant hereto represent the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersede all prior oral and written, and all
contemporaneous oral negotiations, commitments and understandings between such
parties. The Buyer and the Seller, by the consent of their respective Boards of
Directors, Members or officers authorized by such Boards, may amend or modify
this Agreement, in such manner as may be agreed upon, by a written instrument
executed by the Buyer and the Seller.
Governing Law


This Agreement shall be governed by and construed in accordance with the laws of
the State of New Jersey, without regard to conflicts of law principles.
 
Section Headings


The section headings are for the convenience of the parties and in no way alter,
modify, amend, limit, or restrict the contractual obligations of the parties.


Severability


The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.


Counterparts


This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which, when taken together, shall be one and
the same document.


STRATUS SERVICES GROUP, INC.   




By: /s/ Joseph J. Raymond
  Joseph J. Raymond
Chairman and CEO




SOURCE ONE FINANCIAL STAFFING, LLC






By: /s/ James Radvany
  James Radvany
Managing Member

